Opinion filed July 25, 2013




                                       In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-11-00159-CV
                                  __________

     MEMORIAL PARK MEDICAL CENTER, INC., Appellant
                        V.
                JOHN GREEN, Appellee

                      On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CV0904121

                   MEMORANDUM OPINION ON
                   CONSENT TO REMITTITUR
       Appellee, John Green, has filed with this court a remittitur as suggested in
this court’s original opinion dated June 27, 2013. Pursuant to our original opinion
and Green’s consent to the remittitur, we modify the trial court’s judgment to
reduce the award of damages for work performed by $700, making the amount of
damages due to Green for work performed equal $9,020. See TEX. R. APP. P. 46.3.
       As modified, the judgment of the trial court is affirmed.


July 25, 2013                                              PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.